Ruffin, C. J.
The title of Lewis appeared, upon the plaintiff’s own evidence, to have been but equitable at any time, and, consequently, the defendant could not be estopped from insisting thereon.
If Lewis be considered as the cestui que trust in fee, then, the land was not subject to the .execution, under which it was sold, because, before execution sued, Lewis had contracted to sell to the .defendant, which amounted to an assignment of the trust, and took the case out of the act of 1812. Hall v. Harris, 3 Ired. Eq. 289. Indeed, Lewis’ sale to the defendant was some months before the teste of the executions, and even the rendering of the judgments against Lewis, and it is not impeached for fraud ; so that there could be nothing in him, either at law or in equity, liable to execution.
Per Curiam, Judgment affirmed.